Opinion by
Simpson, C.:
The fact of the indebtedness» of Edward Chapman to his wife Sarah W. Chapman is very clear under the evidence. The details of their transactions, the sources from which she derived the money, the amounts received and the date of their reception, are all given by depositions taken months before the trial, and, had they not been true, could so easily have been disproved, that we are compelled to conclude that as late as the year 1875, Chapman was indebted to his wife in a sum probably exceeding 4,000 dollars. He had an undoubted legal right to prefer her as a creditor, even if the effect had been that she absorbed all this property in satisfaction of her debt. (Monroe v. May, 9 Kas. 473.) The relation existing between Edward and Sarah W, Chapman, being that of husband and wife, induces the court to scrutinize very closely their dealings with each other; but *612when it is clearly established that there is an honest, bona fide indebtedness by the husband to the wife, then their mutual transactions may be reviewed in the light of the trust and confidence incident to the marriage relation.
This court, in the very recent case of Kennedy v. Powell, 34 Kas. 22, has passed upon almost every question that can be raised on the record of the one under consideration. Indeed, the similarity as to the facts between the cases is remarkable, and of course the law governing that case as announced by the court must control this one. Most of the material testimony was taken in the form of depositions, and read on the trial below. Edward' Chapman was examined on the trial, but we probably place the same estimate on his testimony as did the learned judge who tried the case. Mrs. Chapman, being a bona fide creditor, holds the title to the farm in Leavenworth county, not subject to the lien of the Summerfield judgment, no matter what the intention of Edward Chapman was in making the conveyance.
We recommend that the judgment of the district court be reversed.
By the Court: It is so ordered.
All the Justices concurring.